Chief Judge Lippman (dissenting).
This would seem to be an easy case. The decision of a hearing officer as to whether a firefighter is entitled to General Municipal Law § 207-a benefits, issued pursuant to a procedure outlined in a collective bargaining agreement (CBA), has been challenged as arbitrary under CPLR article 78. There is, as the majority acknowledges, evidence supporting the hearing officer’s decision, and, as the majority also acknowledges, “[q]uite often there is substantial evidence on both sides” (majority op at 500). In such cases, the decisions made by hearing officers are to be upheld, as the court’s role in an article 78 proceeding is not to decide which side has the most persuasive case, but simply to decide if the hearing officer acted arbitrarily. This appeal is no different in any meaningful respect—the hearing officer determined that the firefighter met his burden under the CBA, concluded that the firefighter was injured in the performance of his duties, and concluded on the record before him that the fire district’s “initial determination” denying the firefighter benefits was not supported by substantial evidence. Support for all of those conclusions is found in this record. Thus, the firefighter is, without question, entitled to receive his benefits.
Under this CBA, when a firefighter believes that he or she may be entitled to General Municipal Law § 207-a benefits, the Ridge Road Fire District (the District) makes what the CBA refers to as an “initial determination” with respect to benefits based on an “accident-sickness packet” completed by the firefighter. If, as here, the District denies benefits, the firefighter may take an appeal to a hearing officer to be chosen at random from a list of names attached to the CBA in an appendix. The hearing officer, pursuant to the CBA, conducts a hearing “in *501accordance with the established rules of evidence, consistent with the NYS Administrative Procedure Act.” There is no dispute that the CBA, by reference to the Administrative Procedure Act, directs the hearing officer to apply the substantial evidence standard to the District’s “initial determination,” nor should there be dispute that it is the hearing officer’s decision, made after the record is developed at the hearing, that the CBA provides may be “appeal[ed]” by either the firefighter or the District pursuant to CPLR article 78.
Unlike the “initial determination” made by the District’s review of the “accident-sickness packet” of forms and other documentation, the hearing officer’s decision is made after a full hearing. The hearing officer in this case took medical evidence from several physicians, heard testimony from various witnesses, including the firefighter and others who interacted with him on the day of the alleged accident, and reviewed evidence concerning the operation of and inspections of the air suspension seat. As every court that has reviewed this record has acknowledged, there is evidence supporting the contentions of each side.
The majority states, however, that “[i]t is of no consequence that the record also indicates that there was evidence supporting” (majority op at 500) the firefighter’s contention and the hearing officer’s decision. I disagree. When the majority states that “[t]he applicable standard here was whether the District’s denial of benefits was supported by substantial evidence” (majority op at 500), it is correct only insofar as that was the standard to be applied by the hearing officer. That is most certainly not the standard for the courts to apply in this CPLR article 78 proceeding challenging the hearing officer’s decision. The District’s decision is not before us; we are not faced with determining, as the majority would have it, “whether the District’s denial of benefits was supported by substantial evidence” (majority op at 500). Rather, we are faced with determining whether the hearing officer’s decision was arbitrary.
Moreover, the majority appears in great measure to base its approach to the standard of review on a perceived agreement between the parties as to how the hearing officer was to apply the substantial evidence standard (majority op at 498-499). However, the majority is mistaken; the parties here are not in agreement as to whether the District’s initial determination to deny benefits was to be upheld if substantial evidence supported it. As the majority notes, State Administrative Procedure Act *502§ 306 (1) (borrowed by the parties and applied to the hearing officer’s job here only through the CBA’s reference to it), provides that the substantial evidence standard is to be applied “upon consideration of the record as a whole.” The record “as a whole,” however, did not even exist at the time the District made its initial determination; rather, the record was created at the hearing conducted by the hearing officer.
The hearing officer, who heard and weighed all of the evidence, determined that the firefighter met his burden under the CBA and was entitled to General Municipal Law § 207-a benefits. When that decision is challenged as arbitrary in a CPLR article 78 proceeding, courts are not to weigh the persuasiveness of the evidence. Here, for instance, the majority comments that certain testimony from the District’s battalion chief to the effect that he “contacted the District mechanic and a representative of the manufacturer, who each examined the seat and found nothing wrong with its operation or adjustment mechanisms” is “significant” (majority op at 499). The majority finds this evidence to be important “in light of the testimony” from the firefighter’s “neurosurgeon that if the accident did not occur in the manner” the firefighter claimed, then “he would not causally relate” the injury to the alleged “work-related incident” (majority op at 499). The evidence on that point, however, is not at all clear cut. The majority, without an apparent rationale, finds it less significant that the neurosurgeon testified that if the incident did occur as the firefighter claimed it did (and the hearing officer concluded that the firefighter did sustain his injuries in the performance of his duties), then he would tie the firefighter’s back injury to the work-related incident.
The conclusions to be reached from a detailed analysis of various portions of the testimony taken at the hearing is largely beside the point. This Court should not parse the relative significance or insignificance of the testimony the hearing officer heard. That was the role of the hearing officer and the entire purpose of holding a hearing. Other than to ascertain whether the hearing officer’s decision was arbitrary and capricious, it simply is not the judiciary’s job to weigh such conflicting evidence in an article 78 proceeding. The majority not only mistakes this Court’s role, it gives the “initial determination” the veneer of an evidentiary hearing and elevates it beyond what it was—a preliminary decision made on the basis of a packet of forms—while vitiating the role of the officer conducting the only full hearing in this case.
*503Pursuant to the CBA, the District’s “initial determination” is made by the “chief or his designee,” who “will review the accident-sickness packet” of forms submitted by the firefighter and review “any available medical records and interviews with any witnesses.” There was no testimony before the fire chief or his designee; testimony, like the testimony the majority relies upon, was only received by the hearing officer in the course of the full hearing. It was only during that hearing that evidence was marshaled, testimony was heard, and arguments relevant to the firefighter’s eligibility for General Municipal Law § 207-a benefits were made.
Given this CBA’s structure, by necessity the hearing officer was aware of the limited documentation that was before the fire chief or his designee when that determination was made. He was also in a position to compare that packet of forms to the fully developed record before him after the actual evidentiary hearing. It is from that vantage point that he is charged with determining whether or not substantial evidence supports the “initial determination” to deny benefits. To view the “initial determination” as the majority seems to—as a determination akin to a decision reached after review of a fully developed record that must be upheld by the hearing officer if it has arty meaningful support at all—is to render this CBA’s hearing process nonsensical. By the parties’ design, the outcome reached by the District after only a preliminary review of application materials was not intended to be the final determination; rather, the hearing officer’s decision reached after a full hearing was the final administrative determination that could be challenged in an article 78 proceeding. Thus, on this appeal, we are only to determine whether the hearing officer’s decision was arbitrary.
Once it is clear which decision is before us and what the standard of review is, the analysis is straightforward. We “have noted that rationality is the underlying basis for both the arbitrary and capricious standard and the substantial evidence rule” (Matter of Jennings v New York State Off. of Mental Health, 90 NY2d 227, 240 [1997]), and “where substantial evidence exists” to support a decision being reviewed by the courts, “that determination must be sustained, irrespective of whether a similar quantum of evidence is available to support other varying conclusions” (Matter of Collins v Codd, 38 NY2d 269, 270 [1976]; see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180-181 [1978]). With respect to causation in this context, it is settled that the firefighter “need only prove *504a direct causal relationship between job duties and the resulting illness or injury,” and that preexisting “non-work-related conditions do not bar recovery” where the firefighter “demonstrates that the job duties were a direct cause of the disability” (Matter of White v County of Cortland, 97 NY2d 336, 340 [2002]).
As the hearing officer’s decision that the firefighter was injured in the course of performing his duties and was entitled to General Municipal Law § 207-a benefits was rational, I cannot join the majority’s determination to disturb it.
Judges Graffeo, Read and Smith concur with Judge Pigott; Chief Judge Lippman dissents and votes to affirm in a separate opinion in which Judges Ciparick and Jones concur.
Order reversed, etc.